      Case 2:19-cv-00027-wks Document 59 Filed 05/14/20 Page 1 of 5



                     UNITED STATES DISTRICT COURT
                                FOR THE
                          DISTRICT OF VERMONT


WALDEN LOCAL, INC.                      :
                                        :
                                        :
          Plaintiff,                    :
                                        :
                                        :
          v.                            :    Case No. 2:19-cv-00027
                                        :
                                        :
SUZANNE CHICKERING,                     :
ARTHUR CHICKERING                       :
AND JEFFREY NICHOLS                     :
                                        :
                                        :
          Defendants.                   :

  OPINION AND ORDER: DEFENDANT JEFFREY NICHOLS’ MOTION FOR STAY
              AND TO MODIFY CURRENT PRE-TRIAL ORDER
                               (ECF 56)
     Plaintiff Walden Local, Inc. brings suit against Defendants

for breach of contract, “bad faith,” fraud, conspiracy, and

unjust enrichment. Plaintiff brings claims against Defendant

Jeffrey Nichols for fraud and civil conspiracy. Defendant

Nichols now files this motion to modify the current pre-trial

order and stay proceedings pending resolution of the criminal

action currently pending against him in state court.

     For the reasons discussed below, Defendant’s motion for

stay is granted.

                          FACTUAL BACKGROUND



                                    1
      Case 2:19-cv-00027-wks Document 59 Filed 05/14/20 Page 2 of 5



     Plaintiff Walden Local, Inc. is a company selling locally-

sourced meat and fish to consumers. ECF 1 at 2. Walden Local

contracts with farmers in New England and New York to source its

meat. ECF 1 at 2. It also hires third parties to process the

meat products. ECF 1 at 2.

     In 2017 and 2018, Plaintiff entered a contract with

Defendant Suzanne Chickering, a New Hampshire-based farmer who

raises and sells beef cattle, hogs, and other livestock. ECF 1

at 3. Suzanne Chickering’s livestock is regularly slaughtered

and processed at Vermont Packinghouse, LLC (VPH). ECF 1 at 3.

According to the agreement, Chickering was to sell beef cows and

pork to Plaintiff at a set per-pound price. ECF 1 at 3.

Defendant Arthur Chickering regularly transported Defendant

Suzanne Chickering's livestock to VPH for slaughter and

processing at the times relevant to this action. ECF 1 at 3.

Defendant Nichols was employed at VPH starting in 2017; his

primary job was to slaughter livestock as a lead cutter on the

kill floor. ECF 1 at 3.

     Plaintiff alleges that Defendant Arthur Chickering bribed

Defendant Nichols to increase the hang weights of the Chickering

animals in the VPH log book, and that Defendant Suzanne

Chickering knew about these bribes. ECF 1 at 3. Plaintiff

further alleges that, after another VPH employee weighed and

recorded the hang weight of the Chickering animals, Nichols

                                    2
      Case 2:19-cv-00027-wks Document 59 Filed 05/14/20 Page 3 of 5



changed the records to increase the hang weight amounts, as well

as the corresponding recorded live weights. ECF 1 at 3.

Defendant Suzanne Chickering invoiced Plaintiff for each load of

livestock based on the hang weights recorded in the log book

that Defendant Nichols had allegedly falsified. ECF 1 at 4. On

or about November 8, 2018, VPH discovered that Nichols had been

falsifying records to show increased weights. ECF 1 at 4. After

completing an internal investigation, VPH terminated Nichols’

employment. ECF 1 at 4. Plaintiff alleges that the alleged fraud

led to an overpayment of at least $173,976 to Suzanne Chickering

and $49,492 to VPH. ECF 1 at 4.

     On January 21, 2020, Defendant Nichols was arraigned by the

Windsor Criminal Court on one count of a felony charge based on

the subject matter of this suit. ECF 56 at 2. He has been

advised by his attorney that he cannot answer any questions in

this case without waiving his Fifth Amendment privilege against

self-incrimination in the criminal case. ECF 56 at 2.

Additionally, this Court has previously dismissed all of

Plaintiff’s claims against Arthur and Suzanne Chickering with

prejudice. ECF 47, 51.

                              DISCUSSION

     Defendant Nichols seeks a stay of this case until the

resolution of his criminal case concerning the same alleged

underlying activities. In particular, he cites concerns that

                                    3
      Case 2:19-cv-00027-wks Document 59 Filed 05/14/20 Page 4 of 5



offering information in the instant case could jeopardize his

Fifth Amendment right against self-incrimination in the criminal

matter. The Court grants his motion.

     In evaluating the appropriateness of staying a civil action

while a parallel criminal action is pending, district courts

typically consider the following six factors:

     1) the extent to which the issues in the criminal case
     overlap with those presented in the civil case; 2) the
     status of the criminal case, including whether the
     defendants have been indicted; 3) the private interests of
     the plaintiffs in proceeding expeditiously weighed against
     the prejudice to plaintiffs caused by the delay; 4) the
     private interests of and burden on the defendants; 5) the
     interests of the courts; and 6) the public interest.

Trs. of Plumbers & Pipefitters Nat'l Pension Fund v. Transworld

Mech., Inc., 886 F. Supp. 1134, 1139 (S.D.N.Y. 1995) (cited

in Louis Vuitton Malletier S.A. v. LY USA, Inc., 676 F.3d 83, 99

(2d Cir. 2012)).

      Although this balancing test is not a “mechanical device[]

for churning out correct results,” it may serve as a “rough

guide for the district court as it exercises its

discretion.” Louis Vuitton, 676 F.3d at 99. Ultimately, the

court must engage in a “studied judgment as to whether the civil

action should be stayed based on the particular facts before it

and the extent to which such a stay would work a hardship,

inequity, or injustice to a party, the public or the court.” Id.




                                    4
      Case 2:19-cv-00027-wks Document 59 Filed 05/14/20 Page 5 of 5



     Here, the factors listed above favor the imposition of a

stay. Defendant Nichols’ criminal case overlaps completely with

the instant civil case, as both arise out of the same alleged

activities during his employment at VPH. Although a stay will

cause a delay, Defendant’s Fifth Amendment concerns merit

significant weight. Jenkins v. Miller, No. 2:12–cv–184, 2015 WL

13505321 1 (D. Vt. April 6, 2015). Moreover, the parallel

criminal case is already underway, suggesting that the ensuing

delay would be minimized. Finally, while Plaintiff’s interest

lies in the swift adjudication of this matter, a resolution of

the criminal case would ultimately enhance the efficacy of the

instant civil case in matters of discovery and argument. For

these reasons, Defendant’s motion for stay is granted.

                              CONCLUSION

     For the aforementioned reasons, Defendant’s motion for stay

is granted.

     DATED at Burlington, in the District of Vermont, this 6th

day of May, 2020.

                                 /s/ William K. Sessions III
                                 William K. Sessions III
                                 District Court Judge




                                    5
